Citation Nr: 1021359	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1977 to August 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated March 2008, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In May 2009, the Veteran withdrew his request for a Travel 
Board hearing.


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.

2.  The Veteran experienced chronic symptoms of right ear 
hearing loss in service and continuous symptoms of right ear 
hearing loss since service separation. 

3.  The Veteran's current right ear hearing impairment/loss 
constitutes a current right ear hearing loss disability for 
VA compensation purposes.

4.  The Veteran's right ear hearing loss disability is 
etiologically related to exposure to acoustic trauma in 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, right ear 
hearing loss disability was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In this case, in a June 2007 letter, VA provided the Veteran 
with VCAA notice regarding his claim for service connection 
for right ear hearing loss.  Because the claim is resolved in 
the Veteran's favor, further reasons and bases regarding 
compliance with the VCAA duties to notify and assist is moot 
because such additional notice or assistance could not 
further aid in substantiating the claim.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a "disability" when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service Connection for Right Ear Hearing Loss

The Veteran contends that his current right ear hearing loss 
originated in service and has continued since that time.  In 
April 2007 the Veteran filed a claim of service connection 
for his hearing loss.  In the notice of disagreement (NOD) in 
September 2008, the Veteran contended his right ear hearing 
loss is related to noise exposure while in service.  In the 
Substantive Appeal (on a VA Form 9) that was received in 
February 2009, the Veteran reported his military occupational 
specialty (MOS) as Mortar Man, which involved multiple days 
of weapons firing, including the M-16 and the 60mm mortar 
without having hearing protection.

The Veteran's service enlistment audiological evaluation 
shows puretone thresholds at the tested frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 
15, 5, 10 and 5 decibels, respectively.  The Veteran's 
service discharge audiological evaluation shows puretone 
thresholds at the tested frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz in the right ear were 15, 15, 10, 20 and 
10 decibels, respectively.  No speech recognition score test 
appears to have been performed at either examination.

In May 2004 a private audiological evaluation shows puretone 
thresholds at the test frequencies of 500, 1000, 2000, and 
3000 Hertz in the right ear were 20, 25, 10, 40 and 20 
decibels, respectively.  This evaluation as well as annual 
private audiological evaluations between May 2005 and May 
2009 show hearing loss disability as defined by 38 C.F.R. 
§ 3.385.

In February 2008, on VA audiological evaluation, puretone 
thresholds at the test frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz in the right ear were 15, 10, 15, 45 and 25 
decibels, respectively.  The speech recognition score was 100 
percent.  The examiner concluded that the Veteran had noise-
induced hearing loss, and opined that he was unable to relate 
it to service with medical certainty because the Veteran was 
employed in an industrial occupation after service.

In December 2008, on VA audiological evaluation, puretone 
thresholds at the test frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz in the right ear were 20, 15, 15, 50, and 25 
decibels, respectively.  The speech recognition score was 96 
percent.  The VA examiner was of the opinion that the 
Veteran's hearing loss in the right ear is less likely as not 
caused by or a result of military noise exposure or military 
service because there was no evidence of right ear hearing 
loss during service or within a reasonable time after active 
duty service.

In May 2009, a private audiological evaluation by Dr. Hodsman 
shows puretone thresholds at the test frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz in the right ear of 30, 25, 
15, 45, and 40 decibels, respectively.  No speech recognition 
score test appears to have been performed at this 
examination.  A June 2009 letter from Dr. Hodsman referencing 
the May 2009 audiological evaluation notes that it is just as 
likely as not that the Veteran's hearing problems begin while 
in the military with the loud noise exposure.  The examiner 
appears to have reviewed the service treatment records.

After a review of all the evidence of record, lay and 
medical, the Board finds that the Veteran experienced 
acoustic trauma in service.  The lay statements from the 
Veteran regarding acoustic trauma in service are 
substantiated sufficiently by the Veteran's service record 
and the inherent nature of his MOS as Mortar Man.  

The Board finds that the Veteran experienced chronic symptoms 
of right ear hearing loss in service and continuous symptoms 
of right ear hearing loss since service separation.  The 
evidence weighing in favor of the Veteran's claim includes 
the enlistment and discharge audiological evaluations which 
indicate a decrease in hearing .  The Veteran had a 
significant upward shift in hearing during service.  The 
entrance audiological examination showed puretone thresholds 
at the test frequencies of 2000, 3000, and 4000 Hertz in the 
right ear were 5, 10 and 5 decibels, respectively.  The 
separation audiological examination showed puretone 
thresholds at the test frequencies of 2000, 3000, and 4000 
Hertz in the right ear were 10, 20 and 10 decibels, 
respectively.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (threshold for normal hearing is from zero to 20 
decibels).  Such evidence, coupled with the Veteran's 
statements regarding symptoms of hearing loss, reflect 
chronic symptoms of hearing loss in service.  

The Board finds that the Veteran's right ear hearing 
impairment (or hearing loss) meets the criteria for a right 
ear hearing loss "disability" according to VA standards.  
38 C.F.R. § 3.385.  The May 2004 a private audiological 
evaluation shows puretone thresholds at the test frequencies 
that include 40 at the 3000 Hertz decibel level in the right 
ear.  Subsequent audiological evaluations likewise show right 
ear hearing loss disability as defined by 38 C.F.R. § 3.385.

The Board further finds that the weight of the competent 
evidence is at least in relative equipoise on the question of 
whether he Veteran's right ear hearing loss disability is 
related to exposure to acoustic trauma in service.  A private 
medical opinion of June 2009 (Dr. Hodsman), which appears 
have been based on a review of the relevant evidence, tends 
to relate the current right ear hearing loss disability to 
service.  As for the February 2008 private medical opinion 
and audiological evaluation, the examiner was unable to say 
with any degree of medical certainty whether the Veteran's 
hearing loss was related to his military career.  

The December 2008 VA audiology opinion that the hearing loss 
is less likely as not service connected is based solely on 
the Veteran's enlistment and discharge audiological 
evaluations puretone thresholds not meeting the hearing loss 
disability decibel levels of 38 C.F.R. § 3.385, which is a 
legally erroneous basis for an opinion because VA service 
connection regulations do not require that hearing loss 
disability manifest to the levels of 38 C.F.R. § 3.385 either 
in service or at the time of service separation.  On the 
question of relationship of current hearing loss disability 
to service, the United States Court of Appeals for Veterans 
Claims has held that 38 C.F.R. § 3.385 does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley, 
5 Vet. App. at 159.  Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. § 1131; C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-
60.

For these reasons, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the criteria for 
service connection for right ear hearing loss disability have 
been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for right ear hearing loss is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


